Exhibit 2.1 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “Agreement”) is made and entered into onDecember 31, 2008 by and among Capital City Energy Group, Inc., a Nevada corporation (the “Buyer”), Hotwell Acquisition Corporation, a Delaware corporation and a direct wholly owned Subsidiary of the Buyer (the “Merger Sub”), Hotwell Services, Inc., a Delaware corporation (the “Company”), and Joseph Sites (“Sites”) and Hotwell Ges.m.b.H (“Hotwell Austria”), NPS Bahrain (“NPS”), as shareholders of the Company (collectively, Sites and Hotwell Austria, the “Sellers”). The Buyer, Merger Sub, the Company, and the Sellers are collectively referred to herein as (the “Parties”). WHEREAS, the board of directors of the Company has approved and declared advisable and in the best interests of the Company and its stockholders, this Agreement and the merger of the Merger Sub with and into the Company (the “Merger”), on the terms and subject to the conditions provided for in this Agreement; and WHEREAS, the Sellers constitute all of the stockholders of the Company; and WHEREAS, the board of directors of each of the Buyer and the Merger Sub have approved and declared advisable and in the best interests of the Buyer and the Merger Sub and their respective stockholders, this Agreement and the Merger, on the terms and subject to the conditions provided for in this Agreement. NOW, THEREFORE, in consideration of the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Parties and the Sellers agree as follows: 1.Merger. (a)The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the “DGCL”), at the Effective Time the Merger Sub shall be merged with and into the Company, and the separate corporate existence of the Merger Sub shall thereupon cease, and the Company shall be the surviving corporation in the Merger (the “Surviving Corporation”). (b)Closing.The closing of the Merger (the “Closing”) shall take place at the offices of Kelley Drye & Warren LLP located at 333 W. Wacker, Suite 2600, Chicago, Illinois60606 on December 31, 2008, or such other time and place as the parties may agree upon in writing.If and to the extent the Buyer and the Company mutually agree, the Closing may take place by exchange of facsimile or electronic signatures without the necessity for a physical meeting of the parties.The date on which the Closing is to occur is herein referred to as the “Closing Date.” (c)Effective Time.Subject to the provisions of this Agreement, as soon as practicable on the Closing Date the parties shall file with the Secretary of State of the State of Delaware a certificate of merger, executed in accordance with the relevant provisions of the DGCL (the “Certificate of Merger”).The Merger shall become effective upon the filing and acceptance of the Certificate of Merger or at such later time as is agreed to by the parties hereto and specified in the Certificate of Merger (the time at which the Merger becomes effective is herein referred to as the “Effective Time”). (d)Effects of the Merger.The Merger shall have the effects set forth in the DGCL.Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, powers and franchises of the Merger Sub and the Company shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Merger Sub and the Company shall become the debts, liabilities and duties of the Surviving Corporation. The Company acknowledges that, from and after the Effective Time, the Buyer shall have the absolute and unqualified right to deal with the assets and business of the Surviving Corporation as its own property without limitation on the disposition or use of such assets or the conduct of such business.For the avoidance of doubt, following the Effective Time, except for the indemnification obligations contained herein, the Sellers shall have no liability for the operations of the business of the Company occurring after the Effective Date. (e)Certificate of Incorporation, Bylaws, Directors and Officers of the Surviving Corporation. (i)The certificate of incorporation of the Company attached hereto as Exhibit A, as in effect immediately prior to the Effective Time, shall be the certificate of incorporation of the Surviving Corporation until thereafter amended as provided therein or by applicable Law. (ii)The bylaws of the Company attached hereto as Exhibit B, as in effect immediately prior to the Effective Time, shall be the bylaws of the Surviving Corporation until thereafter amended as provided therein or by applicable Law. (iii)The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporationand shall hold office from the Effective Time until their respective successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and bylaws.The officers of Merger Sub immediately prior to the Effective Time shall be the initial officers of the SurvivingCorporationand shall hold office from the Effective Time until their respective successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and bylaws. (f)Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the holder of any shares of capital stock of the Merger Sub or any shares of capital stock of the Company (“Company Common Shares”): (i)Capital Stock of the Merger Sub.All shares of common stock of the Merger Sub outstanding immediately prior to the Effective Time, collectively, shall be converted into and become one (1) fully paid and nonassessable share of common stock of the Surviving Corporation. (ii)Conversion of Company Common Shares.Each issued and outstanding share of Company Common Shares shall be converted into the right to receive a portion of the Merger Consideration determined in accordance with Section
